DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/16/2020, 09/16/2020 and 12/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
 	Claim 1 is allowed.
 	The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of a vehicle control device comprising: wherein the vehicle control device is configured to turn off the system main relay in a power shortage of the power storage device, and store a power shortage state of the power storage device to prohibit reactivation of the system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsumoto
US Pub 2020/0108731
Matsuda 
US Pub 2015/0021985
Moriya et al.
US Pub 2020/0307382
Moriya et al.
US Pub 2020/0307411


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        06/10/2022